DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, and 14 are presented for examination.
Claims 12-13 have been cancelled.
Claims 1-11, and 14 are allowed.

Terminal Disclaimer
The Terminal Disclaimers, filed 03/02/2022, have been acknowledged, approved, and placed in the files of record.

Invention
The Present invention teaches "The invention obtains a controller and a control method capable of appropriately assisting with an operation by a driver while preventing a motorcycle from falling over.
         In the controller and the control method according to the invention, in a control mode to make the motorcycle perform an automatic cruise deceleration operation, automatic deceleration that is deceleration of the motorcycle generated by the automatic cruise deceleration operation is controlled in accordance with a lean angle of the motorcycle.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-11, and 14 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 03/02/2022, Pages 1-2. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 14 are allowed, the claims 2-11 are also allowed based on their dependency upon the independent claims 1, 14.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         MIZUTANI (US Pub. No.: 2019/0023264 A1) teaches “A leaning posture control device controls a leaning posture of a left-right-inclined-wheel-equipped leaning vehicle. The leaning posture control device controls a torque of at least one of a left inclined wheel or a right inclined wheel arranged in a left-right direction of the vehicle so as to suppress a change in a lean of the lean body frame in a left direction or right direction of the vehicle while the lean body frame is leaned, based on a physical quantity concerning side-slip, in the left direction of the vehicle or in the right direction of the vehicle, of the left inclined wheel, the right inclined wheel, and another inclined wheel disposed ahead of or behind the left inclined wheel and the right inclined wheel.”

          Ginther et al.(US Pat. No.: 10,029,683 B1) teaches “A saddle-ride vehicle includes a forward travel sensor a brake that decelerates the vehicle by actuation of a rider-operable brake control. A controller identifies a trigger for an autonomous braking event for the brake. A rider sensor system is in electrical communication with the controller and includes one or both of: a rider cognition sensor operable to detect parameters of rider cognition and report rider cognition status to the controller, and a rider physical sensor operable to detect parameters of a physical engagement between a rider and the vehicle and report rider physical engagement status to the controller. The controller is programmed to perform one or both of the following in response to the identification of the autonomous braking event trigger: checking for a positive cognitive engagement of the rider with the rider cognition sensor, and checking for a positive physical engagement of the rider with the rider physical sensor.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667